Citation Nr: 1515306	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to disability rating in excess of 40 percent for fibromyalgia, previously evaluated as myofascial pain syndrome.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to December 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Although the Veteran requested a hearing in her Form 9, she withdrew that request in a November 2014 statement.  38 C.F.R. § 20.702(e) (2014).  

A claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board recognizes that a claim for entitlement to a TDIU was denied in September 2012, and that this denial was not appealed.  However, pursuant to Rice, the TDIU issue remains part of the perfected appeal as to entitlement to a higher rating for fibromyalgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether there is clear and unmistakable error (CUE) in a January 2007 rating decision which assigned an effective date of June 29, 2006 for service connection for myofascial pain syndrome, and entitlement to service connection for cervical cancer, have been raised in December 2014 statements, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer the matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  





FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating assignable for fibromyalgia, and does not warrant referral for consideration of an extraschedular rating.    

2.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation consistent with her education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.71a, Diagnostic Code 5025 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  As to the issue of a TDIU, the Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

As to the issue of entitlement to a higher disability rating for fibromyalgia, a December 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

As to the duty to assist, to the extent possible, the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that any relevant private treatment records are outstanding.  

Relevant VA examinations were conducted in June 2010 and December 2011.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for purposes of rating her fibromyalgia.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


Law and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025.  DC 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to DC 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  The highest rating available under DC 5025 is 40 percent, which is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.  Id.  The Veteran's fibromyalgia is currently rated at 40 percent, meaning that a higher rating is not available under DC 5025.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

The June 2010 VA examination noted symptoms of fatigue, inability to sleep, diffuse joint stiffness, paresthesias to the right arm and right side of her leg, daily headaches, issues with anxiety and depression, and chronic pain.  The pain is primarily to the back of her head, her neck, her shoulders, her right arm, her right leg, her right hip, and at times including her left side.  She reported that she was a typist in the military, but that typing makes her pain significantly worse, and has caused her to lose jobs in the past.  She has never been hospitalized for any issues related to the pain syndrome.  She states that cold worsens her pain, and that she has a pins-and-needles sensation to the top of her head and above her right clavicle.  The Veteran was particularly concerned with pain when typing.  

A December 2011 examination found that continuous medication is required to control the Veteran's fibromyalgia symptoms, and listed those symptoms as widespread musculoskeletal pain, stiffness of the shoulders, muscle weakness in the right arm, fatigue, sleep disturbance of severe insomnia, occasional paresthesias to the wrists, chronic headaches three times per week, depression, anxiety, and diarrhea.  The frequency of these symptoms was described as present more than one-third of the time, constant or nearly constant, and often precipitated by environmental or emotional stress or overexertion.  

A higher rating is not warranted under any other diagnostic code.  The Veteran already receives separate, additional rating for the major depressive disorder associated with the Veteran's fibromyalgia.  The Board may not assign separate ratings for the same manifestations of disability under multiple diagnoses, as such would compensate the Veteran twice for the same symptomatology and "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Such would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and so is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for fibromyalgia is inadequate.  The manifestations of the Veteran's fibromyalgia - namely, fatigue, widespread musculoskeletal pain, stiffness in the shoulders, muscle weakness in the right arm, insomnia, paresthesias, headache, anxiety, and diarrhea - are contemplated by the rating schedule in that they are among the possible fibromyalgia symptoms indicated by DC 5025.  See 38 C.F.R. § 4.71a, DC 5025.  The Veteran's difficulty with typing is contemplated by the symptoms of stiffness, widespread musculoskeletal pain, and muscle weakness.  The effects of fibromyalgia described by the Veteran are not so rare or unusual that they are beyond the contemplation of the rating schedule, so an extraschedular rating is not warranted.  

In short, the Veteran's disability picture is contemplated by the rating schedule and the application of 38 C.F.R. § 4.87, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension service, under 38 C.F.R. § 3.321 is not warranted.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a TDIU claim has been raised by the record, and is addressed below. 
TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished from mere conjecture, that the veteran can perform work.

The Veteran is service-connected for major depressive disorder, rated at 50 percent; fibromyalgia, rated at 40 percent; and cervical whiplash injury/degenerative arthritis, rated at 20 percent.  The combined evaluation is 80 percent, effective from April 13, 2011.  Thus, the Veteran satisfies the schedular criteria set forth at 38 C.F.R. § 4.16(a).  

The Veteran's June 2010 VA examination as to fibromyalgia noted that the Veteran was unemployed but trying to find work, but that typing makes her pain significantly worse, and is the reason she lost previous jobs.  

A July 2010 examination by the Social Security Administration (SSA) found that the Veteran's depression caused mild restriction to her activities of daily living, and mild difficulty in maintaining social functioning, concentration, persistence, or pace.  The evaluation noted that the Veteran had some difficulty with self-care tasks due to physical limitations, but was able to drive, shop, manage finances, interact with neighbors and family, and attend her daughter's school functions.  The Veteran endorsed limitations with memory and cognition.  The physical portion of the assessment found that the Veteran could occasionally lift 50 pounds, frequently lift 25 pounds, stand about 6 hours in an 8-hour workday, sit about 6 hours in an 8-hour workday, and push or pull to an unlimited amount.  The evaluator found the Veteran could frequently climb a ramp/stairs, occasionally climb ladder/rope/scaffolds, and could frequently balance, stoop, kneel, crouch, and crawl.  The evaluator found no evidence of myofascial pain syndrome or fibromyalgia.  The evaluation resulted in a July 2010 SSA determination that the Veteran's disabilities did not prevent her from performing all types of work, and denied her claim for disability benefits.  As this evaluation, and its resulting denial of disability benefits, is at odds with the Veteran's treatment records and the VA examinations of record, the Board affords it limited probative value.  

In the Veteran's April 2011 TDIU claim, she indicated that her past employment included working as a teacher, and a stint of self-employed retail work.  She wrote that pain and stress made it impossible for her to do her previous job adequately, and that her assistants could not help her perform typing tasks.  Her employer told her that her lesson plans were poorly written, and that her student evaluations were poorly written and poorly typed.  She felt that the job was making her sicker, and wrote that her doctor agreed that the job was making her sick and suggested that she find easier employment.   

A May 2011 TDIU VA examination found that the Veteran last worked approximately two years previously as a substitute teacher, and before that she worked as a full-time teacher and worked in a school cafeteria.  The Veteran reported that she stopped working secondary to pain in her neck with typing, right knee pain with mobility, and trouble with noise bothering her.  The examiner noted that the Veteran thinks she could work in a desk job that does not have a lot of typing, which triggers pain in her neck and upper back, and that she is searching for employment.  The examiner concluded that the Veteran is able to be employed doing certain jobs on a sedentary basis as long as typing is not part of it, although substantial walking or time on her feet would be limited due to her fibromyalgia and degenerative disk disease of the spine.  

The Veteran's treatment notes indicate that she has attended several occupational therapy sessions.  A June 2011 occupational therapy note indicates that the Veteran was unemployed but seeking employment at that time through vocational rehabilitation, but also noted that she had over fifteen years of experience as a typist, and had difficulty with typing.  The notation also indicated that her pain levels seem to be managed with the warmer weather, and that the Veteran had indicated that she was feeling better as long as she stayed out of air-conditioned buildings.  

The Veteran's July 2011 Form 9 contained the lay statement that she was trying to seek employment, but was prevented by her disability.  She wrote that her pain increases with movement, pressure, and strain, which elevates her stress, which in turn exacerbates her depression.  She referenced neck pains, headaches, face pain, and muscle spasms throughout her body causing increased nerve pain during her daily activities.  She stated that her only relief was taking her medication to the point where she is in what she described as a "zombie state" where she lays down and rests until her body calms down.  

The December 2011 VA examination as to fibromyalgia found that the Veteran's fibromyalgia did impact her ability to work in that she experiences pain "when she starts doing anything," and cannot type.  The examiner also notes back pain associated with standing.  

A September 2012 opinion as to the effect of the Veteran's depression on her employability found that her depression does not render her unable to secure or maintain substantially gainful employment, but instead results in moderate to considerable difficulty with respect to her ability to do so given her problems with depression, concentration, and difficulties relating to others.  

In July 2013, the SSA found that the Veteran has been disabled since June 16, 2009.  This decision notes that the Veteran has not engaged in substantial gainful activity since that date, and is unable to perform any past relevant work, which is listed as substitute teacher, school cafeteria cook, and kindergarten teacher.  The decision states that such work requires prolonged sitting or standing, and that the demands of her past work exceed her residual functional capacity in that she is limited to performing unskilled work.  The disabilities considered by the SSA include nonservice-connected disabilities, namely diabetes mellitus, hypertension, carpal tunnel syndrome, and migraine headaches.  However, the Board notes that headaches are one of the symptoms of fibromyalgia contemplated by DC 5025, and that the functional impairment of difficulty standing specifically referenced by the decision has also been referenced in her December 2011 VA examination as to fibromyalgia.    

The record also contains a report from a vocational expert dated in July 2014.  The expert found that the Veteran's fibromyalgia alone did not render her unable to secure or follow substantial gainful employment, noting that the Veteran could seek and secure employment of a sedentary nature that did not include typing duties.  According to the vocational expert, jobs such as charge account clerks, various administrative support occupations (minus those involving typing), surveillance positions, quality control, and grader and sorter type jobs would appear feasible alternatives for vocational exploration.  However, the expert found that "it is at least as likely as not that based on a combination of the [V]eteran's fibromyalgia, degenerative disc disease of the cervical spine and depression that she is unable to secure or follow substantial gainful employment."  The expert referenced the September 2012 examination, but disagreed with the examiner's conclusion, explaining that the limitations outlined in the examination report indicate that the Veteran is incapable of attending work on a regular schedule, handling the basic stresses of work, interacting with supervisors and co-workers, and performing consistently, on a sustained basis, and therefore is incapable of any work.  

The Board finds that, affording the Veteran the benefit of the doubt, the evidence of record indicates that the combination of the Veteran's service-connected disabilities prevents her from obtaining substantial and meaningful employment.  According to her TDIU claim application, the stress of dealing with the physical limitations of her fibromyalgia disability while attempting to work exacerbated her fibromyalgia symptoms.  The record also reflects that the Veteran's psychiatric disability causes her to have additional difficulty in dealing with stressful situations.  The June 2011 occupational therapy note indicates that management of the Veteran's fibromyalgia at times can include environmental management such as avoiding air-conditioned buildings as the cold exacerbates her symptoms.  Her July 2011 Form 9 indicates that at times her fibromyalgia symptoms require her to lay down in a "zombie state" until her symptoms are under control.  The Board finds that, due to service-connected disability considered in combination, that the Veteran lacks the reliability and efficient functioning required to maintain substantial and meaningful employment, even if sedentary employment that does not involve typing or similar fine motor skills could be found.   

The Board finds that the Veteran has been unable to follow a substantially gainful occupation consistent with her educational and occupational experience, due to her service-connected disabilities, throughout the rating period on appeal.  Accordingly, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


ORDER

Entitlement to a rating in excess of 40 percent for fibromyalgia is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


